Citation Nr: 1508961	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-45 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure, or in the alternative, as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to January 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Although the appeal was initially certified to the Board from the RO in Waco, Texas, jurisdiction again rests with the RO in San Diego, California.

This case previously remanded by the Board in July 2011 in order to afford the Veteran his requested hearing.  It now returns for appellate review.

The Veteran testified at an October 2014 Board hearing before the undersigned.  A transcript of the hearing is in the claim file.  During the October 2014 hearing the Veteran submitted additional evidence and waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  The Veteran submitted another statement waiving review of additional evidence in December 2014.  However, since the last issuance, in January 2010, of a supplemental statement of the case, a significant amount of additional relevant evidence has been associated with the record, which the Veteran did not waive review thereof.  However, in light of the favorable decision below, for entitlement to service connection for sinus disability, there is no need to remand this issue for the additional evidence to be considered.  Additionally, as entitlement to service connection for a skin disability must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the remaining claim is re-adjudicated.

As noted during the October 2014 hearing, the Board has characterized the Veteran's claim for service connection for a skin condition of the right neck more broadly to include any skin disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Thus, although the RO denied entitlement to service connection for herpes, claimed as skin lesions on the face, in a November 2014 rating decision, such is part and parcel of the claim herein on appeal.  

The Board notes that a Veteran must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2014).  Here, the Veteran completed a VA Form 21-22, Appointment of Veterans Service Organization as Veteran's Representative in August 2008, in favor of Texas Veterans Commission.  The record does not reflect that the Veteran has revoked such appointment.  Thus, although the Veteran appeared unrepresented at his October 2014 hearing, the Board finds that the Veteran's current representative is Texas Veterans Commission.

Finally, a service connection claim for PTSD was also on appeal before the Board and remanded for further development in July 2011.  Service connection for PTSD has since been granted in a May 2014 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned.  Therefore, this claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In a December 2014 Report of General Information, the Veteran requested his claim dated April 14, 2014 be reopened as he could not report for the scheduled examinations.  The April 14, 2014 claims, denied in a November 2014 rating decision, consist of entitlement to service connection for sleep apnea, Barrett's regurgitation, and high blood pressure.  The November 2014 rating decision also denied a March 2014 claim for entitlement to service connection for dental issues, although the November 2014 rating decision itself indicated all claims were from April 14, 2014.  It is not clear if the Veteran intended such as a notice of disagreement.  Additionally, the Board acknowledges the RO conducted additional VA examinations in January 2015 with respect to these claims.  Thus, the Board lacks jurisdiction over these issues and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for a skin disability, to include as due to herbicide exposure, or in the alternative, as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, sinusitis was incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for sinusitis.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot with respect to this claim.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the July 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Throughout the pendency of the appeal, and specifically in October 2014 testimony, the Veteran asserted that he has experienced sinus issues since a February 1971 boot camp firefighting exercise and a March 1971 in-service hospitalization for a sinus infection. 

The Veteran satisfies the existence of the present disability standard with regard to his sinusitis.  Medical treatment records indicate a long history of sinus problems and surgery for such.  Although not proximate to the claim, a January 1996 private treatment documented chronic recurrent sinusitis, a September 1997 private treatment record noted chronic recurrent rhinosinusitis, and an October private treatment record noted chronic sinusitis/allergic rhinitis.  A June 2008 private treatment record documented a complaint of sinus/facial pain.  Additionally, a June 2009 VA treatment record diagnosed acute sinusitis.  More recently private treatment records dated in January 2014 and September 2014 provided a diagnosis of chronic sinusitis.  Thus, the Board finds that a current disability, best characterized as sinusitis, has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of sinusitis is related to service.

The evidence of record supports a finding that the Veteran suffered from sinusitis while in service.  Specifically, an April 1971 service treatment record noted a provisional diagnosis sinusitis.  Another service treatment record noted a diagnosis of acute left frontal sinusitis and that the Veteran was hospitalized for such from April 1971 to May 1971.  A March 1972 service treatment record noted a history of acute sinusitis.  An October 1974 service treatment record documented a complaint of a headache for three days around the frontal sinus area, which the Veteran reported he felt was the same type as when he had frontal sinusitis.  A February 1975 service treatment record noted a long history of sinusitis and allergy problems.  A May 1975 service treatment record documented a complaint related to an allergy.  An October 1975 service treatment record noted hay fever.  A May 1978 service treatment record noted sinus congestion with a complaint of allergy to grass, trees, leaves, pollen.  A December 1978 Report of Medical History indicated sinusitis and hay fever.  The Veteran's December 1978 separation examination report noted a history of sinus headaches.  These records support the Veteran's statements and testimony that he experienced sinus problems during service.  Thus, the element of an in-service injury or disease is met.

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted above, the Veteran's December 1978 separation examination indicated the existence of sinus issues.  Additionally, a service treatment record dated December 1992, obtained as part of a re-enlistment for reserve service, noted sinusitis in 1971.  Moreover, the Veteran has consistently stated that experienced sinus problems during and since service.  In October 2014 testimony, the Veteran indicated the symptoms of his sinus problem include trouble breathing, congestion and continuous nasal drip.  The Veteran is competent to testify as to these observable symptoms, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Veteran testified he first sought treatment for his sinus problem in 1981 but he turned the records over to his representative and such were not associated with his claims file.  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his sinusitis to be credible and they are accorded significant evidentiary weight.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Additionally, there is no VA medical opinion addressing whether the Veteran has a sinus disability that is related to, or incurred in, active service.  However, in October 2014 testimony, the Veteran's spouse, who married the Veteran in 1974, testified the Veteran experienced sinus problems during and since service.  Thus, collectively, the evidence weighs in favor of the claim rather than against the claim.  Specifically, as described above, the Veteran testified his sinus disability began during service, which is supported by service treatment records.  Moreover, recent private treatment records termed the Veteran's sinusitis as chronic.  

In light of above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's sinusitis was incurred during active service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for sinusitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sinusitis is granted.


REMAND

In a December 2014 statement, the Veteran in part, alleged that his service treatment records, including records from when he was stationed on the USS Gompers are incomplete.  The Veteran also testified to such in October 2014.  Accordingly, in order to fulfill the Board's duty to assist, the Veteran's entire service treatment records should be requested and obtained, to include records from service aboard the USS Gompers, if available.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

The Veteran stated, during October 2014 testimony, that he received treatment from an urgent care clinic, in Temecula, California, but he could not recall the name.  The Veteran did not request additional time to obtain these records.  However, as the claim is being remanded for other reasons, the Board will afford the Veteran with another opportunity to submit such records.  Thus, on remand, Veteran should be afforded another opportunity to submit copies of these identified records, from an urgent care clinic, in Temecula, California, or any other relevant records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1). 

The Veteran was afforded a skin examination in January 2015; however the Board finds this examination report inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the January 2015 VA examiner found the Veteran's herpes simplex, clearly and unmistakably existed prior to service, and that such was less than likely aggravated beyond the natural progression by his service-connected PTSD.  It is not clear why the VA examiner determined the Veteran's herpes simplex preexisted service, especially as a skin disability was not indicated in the March 1971 Report of Medical Examination, conducted shortly after enlistment to service nor in the December 1970 Report of Medical History, dated prior to enlistment service.  Thus, the Board finds that the presumption of soundness applies with respect to any skin disability as no defect, infirmity or disorder was noted at entrance into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  As a result, the Board finds that the January 2015 VA skin examination report inadequate, and another examination is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, or any other appropriate agency, as necessary to locate any additional clinical treatment records, to include treatment records from service aboard the USS Gompers.  Any records that are received should be associated with the claims folder.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he provide the names and addresses of all providers of medical treatment for his skin disability since service, to include an urgent care clinic, in Temecula, California, as referenced in his October 2014 hearing testimony.  After obtaining the necessary authorization from the Veteran, attempt to obtain any additional relevant records identified, to include from an urgent care clinic, in Temecula, California.  All attempts to obtain these records must be documented in the claims file.  Two attempts should be made to obtain these records unless the first attempt demonstrates that further attempts would be futile. The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of all skin disabilities demonstrated/diagnosed proximate to, or during, the appeal period.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not that any current skin disability diagnosed during, or proximate to, the current appeal period, is etiologically related to service, to include herbicide exposure.

If the answer to the above question is no, then the VA examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability, diagnosed during, or proximate to, the current appeal period, was caused or aggravated by the Veteran's service-connected PTSD. 

The VA examiner should consider the Veteran's lay statements and October 2014 testimony of record.  The VA examiner should also give consideration to the Veteran's theory that any current skin disability was initially treated as a cold sore during service, and that the manifestations of his skin disability are triggered by stress.

The examiner must provide a complete rationale for all opinions expressed.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


